Citation Nr: 0016325	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for bilateral shoulder 
disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to July 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in July 1998, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal was docketed at the Board in 1999.  


FINDING OF FACT

The claims for service connection for bilateral hearing loss, 
tinnitus, back disability, bilateral shoulder disability and 
PTSD are, in each instance, not plausible.


CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss, 
tinnitus, back disability, bilateral shoulder disability and 
PTSD are, in each instance, not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
at issue is whether he has presented, with respect to each 
disability, evidence of a well-grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well-grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claims for service connection 
for the disabilities at issue are, in any instance, well 
grounded.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


I.  Bilateral Hearing Loss

The veteran contends, in essence, that he presently has 
bilateral hearing loss which is of service origin.  In this 
regard, audiometric evaluation afforded the veteran in 
conjunction with his May 1976 service entrance examination 
revealed, relative to the right ear, acuity levels of 65, 65, 
25 and 40 decibels at 500, 1000, 2000 and 4000 Hertz; right 
ear "[h]earing [l]oss" was noted on the entrance examination 
report.  Although the veteran was noted to have right ear 
hearing loss at the time he entered service, service 
connection for hearing loss involving such ear might yet be 
established, in accordance with the pertinent provisions of 
38 U.S.C.A. § 1153 (West 1991) and 38 C.F.R. § 3.306 (1999), 
if the preexisting hearing loss is shown to have undergone 
chronic worsening (i.e., aggravation) during his period of 
service.  However, audiometric evaluation afforded the 
veteran in conjunction with his July 1977 service separation 
examination revealed, relative to the right ear, acuity 
levels of 30, 30 (apparently), 20 and 20 decibels at 500, 
1000, 2000 and 4000 Hertz, the same being representative of 
improved hearing in the left ear on comparison, at each 
common frequency, with the respective decibel deficits 
obtaining on the occasion of the May 1976 audiogram.  In the 
absence, then, of evidence reflecting chronic worsening in 
service relative to the veteran's preexisting right ear 
hearing loss, and inasmuch as aggravation is the lone basis 
on which (in the context of this aspect of the appeal) 
service connection for right ear hearing loss might inhere, a 
plausible claim for service connection therefor is not 
presented.  

With respect to the veteran's left ear, audiometric 
evaluation afforded him in conjunction with his May 1976 
service entrance examination revealed, relative to the left 
ear, acuity levels of 15 at 500, 1000, 2000, 3000 and 4000 
Hertz.  Audiometric evaluation afforded the veteran in 
conjunction with his July 1977 service separation examination 
revealed, relative to the left ear, acuity levels of 20 
(apparently) at 500, 1000, 2000, 3000 and 4000 Hertz.  While 
the results on the latter audiogram indicate, on comparison 
with the results obtaining on the May 1976 entrance 
audiogram, slight deterioration (i.e., 5 decibels) at each of 
the five common frequencies tested, a plausible claim for 
service connection for left ear hearing loss does not inhere, 
owing to one salient consideration: The results of the July 
1977 audiogram are not indicative of hearing loss (in the 
left ear) for VA purposes in accordance with 38 C.F.R. 
§ 3.385 (1999), and the veteran has, in addition, submitted 
no evidence, notwithstanding the RO's pertinent advisement to 
him in correspondence dated in September 1998, documenting 
that he has hearing loss of such character (concerning either 
ear) currently.  It also bears emphasis, merely in passing, 
that the highest decibel deficit obtaining (at any frequency) 
in conjunction with the July 1977 audiogram is 20, which 
measure of acuity, by some authorities, is within the 
threshold for normal hearing.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  In view of the foregoing, then, a 
plausible claim for service connection for left ear hearing 
loss, as is true (given the Board's related reasoning 
advanced hereinabove) relative to right ear hearing loss, has 
not been presented.  Accordingly, the veteran's claim for 
service connection for bilateral hearing loss is not well 
grounded.  38 U.S.C.A. § 5107(a).  

II.  Tinnitus

The veteran contends, in essence, that he presently has 
tinnitus which is of service origin.  However, the record, in 
its entirety (inclusive of service medical evidence), is 
negative for any reference to tinnitus.  The Board would 
respectfully observe that evidence documenting that a veteran 
is presently assessed as having any condition for which he 
seeks service connection is prerequisite to any favorable 
claim for service connection therefor.  In the absence, 
therefore, of evidence documenting that the veteran currently 
has tinnitus, a plausible claim for service connection for 
such disability is not presented.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Consequently, such claim is, as was 
determined by the RO, not well grounded.  38 U.S.C.A. 
§ 5107(a).  

III.  Back Disability

The veteran contends, in substance, that he presently has a 
back disability of chronic derivation due to service.  In 
this regard, when he presented in service in June 1976, the 
veteran complained of experiencing pain in his "upper back"; 
the impression, following physical examination, was muscle 
strain, for which the treatment included the application of 
heat.  Service medical records are thereafter negative for 
any reference to a back problem (relative to any spinal 
segment) and, when he was examined for service separation 
purposes in July 1977, the veteran's spine was clinically 
evaluated as normal.  Given the foregoing, then, and without 
evidence documenting any chronic back disability either in 
service or currently, a plausible claim for service 
connection for back disability is not presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, such 
claim is, as was determined by the RO, not well grounded.  
38 U.S.C.A. § 5107(a).  

IV.  Bilateral Shoulder Disability

The veteran contends, in essence, that he currently has 
chronic disablement referable to each shoulder which is, in 
each instance, traceable to service.  In this regard, in 
October 1976 the veteran is shown to have complained of 
experiencing pain in his right shoulder which he related to 
an "old football injury"; he was referred for an orthopedic 
consult.  When he was examined in conjunction with the 
consult, the findings included pain and crepitance involving 
the right shoulder joint.  The following month, the veteran's 
physical activities, owing to right shoulder pain, were 
pertinently restricted by profile.  In January 1977, the 
veteran again presented with complaint of experiencing right 
shoulder pain; there was no assessment.  When he presented in 
April 1977, his "[l]ong [history]" of (apparently) right 
shoulder pain was noted; earlier "standard" treatment as well 
as the restriction of the veteran's related activities by 
profile were noted not to have been "success[ful]".  The 
assessment, following physical examination, was bicipital 
tendonitis, for which the related treatment included aspirin.  
Three months later, when he was examined for service 
separation purposes in July 1977, the veteran's upper 
extremities were clinically evaluated as normal.

In considering the veteran's claim for service connection for 
bilateral shoulder disability, the Board is constrained to 
observe that, notwithstanding his several (as addressed 
above) presentations in service in response to problems 
involving his right shoulder, he is not shown to have had 
right shoulder disablement of chronic derivation in service.  
In addition, service medical records make no reference to any 
problem involving the veteran's left shoulder.  Of more 
immediate import, the Board would point out that, despite the 
RO's pertinent advisement to provide the same in 
correspondence mailed to the veteran in September 1998, he 
has submitted no evidence documenting that he has currently 
has chronic disablement referable to either shoulder.  In 
view of the latter consideration, then, a plausible claim for 
service connection for bilateral shoulder disability is not 
presented, see Brammer, supra, and, accordingly, such claim 
is, as was determined by the RO, not well grounded.  
38 U.S.C.A. § 5107(a).  

V.  PTSD

The veteran asserts that he has "PTSD" due to service.  
Service medical records are silent for any reference to the 
same.  Of more immediate significance, however, the Board 
would stress that (1) the veteran did not respond to the RO's 
invitation to him, in correspondence dated in April 1998, to 
specify any stressor(s) on which he predicated his related 
claim; and (2) there is no evidence documenting that the 
veteran has PTSD currently.  In view of the latter 
consideration (i.e., item (2)) alone, significantly, a 
plausible claim for service connection for PTSD is not 
presented.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

In addition, although the Board has considered and disposed 
of the claims for service connection represented in issues I 
and V on a ground which is, in each instance, different from 
that of the RO, the veteran has not been prejudiced by the 
Board's decision.  This is because, in assuming that these 
claims were well grounded, the RO accorded the veteran 
greater consideration than either claim in fact warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether these claims are well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Further, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In concluding, with respect to each disability addressed 
above, the veteran's representative, in items of 
correspondence dated in July 1998 and September 1998, avers 
that each related claim is well grounded in accordance with 
the chronicity provisions of 38 C.F.R. § 3.303(b) (1999).  
However, the Board would respectfully point out that well 
grounded status does not inhere pursuant to 38 C.F.R. 
§ 3.303(b), even if related symptoms are reflected in service 
medical records, in the absence of evidence documenting 
present pertinent disability.  See Savage v. Gober, 10 Vet. 
App. 488, 496-497 (1997).  Such evidence has not been 
presented relative to any disability addressed above except 
hearing loss referable to the right ear (and service 
connection is not in order for such hearing loss owing to the 
related reasoning advanced hereinabove).

In addition, in the veteran's representative's above-cited 
September 1998 item of correspondence, he suggests that 
service connection for each claimed disability addressed 
above may inhere on a secondary basis.  However, the Board 
would respectfully point out that no claim on such basis can 
obtain in the present circumstances (see generally, 38 C.F.R. 
§ 3.310(a) (1999)), inasmuch as the veteran has not been 
accorded service connection for any disability.

Finally, the Board is cognizant that the veteran's 
representative, in the above-cited July 1998 item of 
correspondence, has requested that the veteran be provided VA 
examination bearing of each claimed disability currently at 
issue in the appeal.  However, the United States Court of 
Appeals for Veterans Claims has held that, if (as obtains 
presently relative to each disability for which service 
connection is claimed) a related claim for service connection 
is not well grounded, VA is under no duty to provide 
pertinent VA examination.  See Chose v. West, No. 98-1293 
(U.S. Vet. App. Apr. 7, 2000).


ORDER

Evidence of well-grounded claims not having been submitted, 
the appeal for service connection for bilateral hearing loss, 
tinnitus, back disability, bilateral shoulder disability and 
PTSD is, in each instance, denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

